Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 19, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  149424                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 149424
                                                                   COA: 313512
                                                                   Wayne CC: 12-004094-FC
  WILLIE JAMES CARTER,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 10, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 19, 2014
           t1112
                                                                              Clerk